Citation Nr: 0323731	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
Crohn's disease with sclerosing cholangitis and status post 
cholecystectomy, prior to January 31, 2001.

2.  Entitlement to an evaluation in excess of 60 percent for 
Crohn's disease with sclerosing cholangitis and status post 
cholecystectomy, from March 1, 2001.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1988 until January 
1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This law also sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  

Subsequent to certification of this appeal to the Board, new 
evidence has been associated with the claims file.  The RO 
has not had the opportunity to readjudicate the issue on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Additionally, the Board observes that, by letter dated June 
16, 2003, the Medical Records Custodian at Parkview Hospital 
was asked to search for treatment reports of the veteran 
dating from January 2001.  That facility responded by letter, 
also dated in June 2003, stating that they were unable to 
comply with the request, as the authorization period had 
elapsed.  It was stated that a new request must be submitted.  
However, there is no indication that a new request form was 
submitted.  Moreover, while the claims file does contain 
records from Parkview Hospital from January 2001 onward, it 
is possible that not all available records have been 
associated with the record.  Therefore one last request 
should be made to that facility, to ensure the 
comprehensiveness of the record.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the period for receipt of 
additional evidence.  

2.  After obtaining the necessary 
authorization, the RO should contact 
Parkview Hospital and request all records 
of treatment pertaining to the veteran's 
gastrointestinal disorders dating from 
January 2001.  If such search yields a 
negative result the file should so state.   

3.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since the Decision Review 
Officer decision in January 2002.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky  v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




